UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1280


SAMUEL N. SMITH,

                       Plaintiff - Appellant,

          v.

JEAN H. TOAL; RICK QUINN; T. STEPHEN LYNCH; WILLIAM J.
CONDON, JR.; SANDRA MATTHEWS; TRACEY COLTON GREEN; MITCHELL
WILLOUGHBY; JOHN M.S. HOEFER; WORLD CAPITAL BROKERAGE INC.;
ALLIANZ   LIFE   INSURANCE   COMPANY;   GAMEPLAN   FINANCIAL
MARKETING LLC; JOHN CARRIGG; S. JAHUE MOORE; TIFFANY
RICHARDSON; BRYAN CANTRELL; LINDSEY GRAHAM; ADDISON GRAVES
WILSON, SR.; ALAN WILSON; JOHN E. COURSON; WILLIAM N.
NETTLES; DAVID A. THOMAS; NIMRATI RANDHAWA HALEY; STATE OF
SOUTH CAROLINA; HENRY D. MCMASTER; GLENN MCCONNELL; FINRA;
DONITA   TODD;  RICH   O'DELL;  CINDI   SCOPPE;  DANIEL   E.
SHEAROUSE; MAJOR JOHN TATE; SUSAN B. LIPSCOMB,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:14-cv-00507-CMC)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel N. Smith, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Samuel N. Smith seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

dismissing without prejudice his civil complaint for lack of

jurisdiction.      This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders.       28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen      v.   Beneficial   Indus.    Loan   Corp.,   337   U.S.     541,

545-47 (1949).         The order Smith seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order

because it is possible for him to cure the pleading deficiencies

in the complaint that were identified by the district court.

See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064,   1066–67    (4th   Cir.   1993).      Accordingly,     we   dismiss    the

appeal for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     DISMISSED




                                      3